DETAILED ACTION
Response to Amendments
The amendment filed on 11/11/2021 has been entered.  
Claims 21-36 remain pending in the application. 

Claim Objections
Claims 21, 24 and 26 are objected to because of the following informalities: 
In claim 21 and 26, “wherein said first leg and said second leg are offset said base” should be “wherein said first leg and said second leg are offset from said base”.
In claim 24, “wherein said first leg and said second leg are laterally offset said base” should be “wherein said first leg and said second leg are laterally offset from said base”.
  	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20050143759 of Kelly (henceforth Kelly) in view of USPGP# 20150173748 of Marczyk et al. (henceforth Marczyk) and in further view of USPGP# 20120080498 of Shelton IV, et al. (henceforth Shelton.
Regarding claim 21, Kelly teaches a curved staple cartridge (Kelly: 120), comprising: 
a deck (Kelly: 127); 
staple cavities (Kelly: 128); 
Kelly: “staples” in para 0038) removably stored in said staple cavities, wherein said staples comprise a first staple (Kelly: “staples” in para 0038), comprising: 
a first pin hole (Kelly: 143) defined in a first deck end of said deck (Kelly: see annotated fig. 39); 
a second pin hole (Kelly: 144) defined in a second deck end of said deck (Kelly: see annotated fig. 39); 
a knife slot (Kelly: 199) extending from said first pin hole to said second pin hole (Kelly: see annotated fig. 39).
Kelly does not describe the structure of the staples and, therefore, is silent on said first staple comprising a base defining a base plane, wherein said base plane is transverse to said deck, wherein said base is movable within said base plane during a staple firing stroke, and wherein said staple firing stroke is transverse to said deck; a first leg extending from said base; and a second leg extending from said base, wherein said first leg and said second leg define a leg plane, wherein said leg plane is transverse to said deck, wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke, wherein said first leg and said second leg are offset said base, and wherein said base plane is offset said leg plane.
 Marczyk teaches a first staple (Marczyk: 400) for use with a staple cartridge (Marczyk: 422); wherein said first staple comprises a base (Marczyk:  403, 406, 408 as shown in fig. 13) defining a base plane (Marczyk: see annotated fig. 13), wherein said base plane is transverse to a deck (Marczyk: top surface of 422 as shown in fig. 14) of the staple cartridge (Marczyk: see annotated fig. 13), wherein said base is movable within said base plane during a staple firing stroke (Marczyk: see annotated fig. 13 and figs. 14-15), and wherein said staple firing stroke is transverse to said deck (Marczyk: see annotated fig. 13 and figs. 14-15); a first leg (Marczyk: 404) extending from said base; and a second leg (Marczyk: 418) extending from said base, wherein said first leg and said second leg define a leg plane (Marczyk: see annotated fig. 13), wherein said leg plane is transverse to said deck (Marczyk: see fig. 15 in combination with annotated fig. 13), wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke (Marczyk: see fig. 15 in combination with annotated fig. 13), wherein said first leg and said second leg are offset said base (Marczyk: see annotated fig. 13), and wherein said base plane is offset said leg plane (Marczyk:  see annotated fig. 13).

    PNG
    media_image1.png
    392
    652
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify staples of Kelly with staples as taught by Marczyk in order to minimize the size of the staple and staple cartridge which in turn allows the surgical stapler to be used in smaller surgical sites (Marczyk: para 0009-0011). 
The combination of Kelly and Marczyk is silent on a first ridge and a second ridge extending from said deck.
However, Shelton teaches a staple cartridge (Shelton: 20000) comprising a deck (Shelton: 20010); staple cavities (Shelton: 20013); staples removably stored in said staple cavities (Shelton: 20030) and a first ridge (Shelton: 20014 of one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) and a second ridge (Shelton: 20014 of another one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) extending from said deck.

    PNG
    media_image2.png
    684
    1061
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the deck of Kelly with the addition of ridges around staple cavities as taught by Shelton in order to allow flex fitting of the staples in the staple cavities which improves staple retention and further allows for more consistent firing of the staples dues to the ridges acting as guides for the staples when firing (Shelton: para 0747 and 0748). 
The combination of Kelly, Marczyk and Shelton, as shown above, further teaches wherein said first ridge extends relative to said staple cavities and between said first deck end and said first pin hole (Kelly: see annotated fig. 39), and wherein said second ridge extends relative to said staple cavities and between said second deck end and said second pin hole (Kelly: see annotated fig. 39) and wherein a first staple (Kelly: see annotated fig. 39, the associated first staple in the first staple cavity) of said staples is movable along said first ridge during a staple firing stroke (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398), and wherein a second staple (Kelly: see annotated fig. 39, the associated second staple in the second staple cavity) of said staples is movable along said second ridge during the staple firing stroke (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398) wherein said first ridge comprises a first wall (Shelton: see annotated fig. 392) and a second wall (Shelton: see annotated fig. 392), and wherein said second wall extends orthogonally from said first wall (Shelton: see annotated fig. 392).  
Regarding claim 22, as shown in claim 21, the combination of Kelly, Marczyk and Shelton teaches the curved staple cartridge further comprising a plurality of drivers (Kelly: 131) configured to deploy said staples from said staple cavities.  
Regarding claim 23, as shown in claim 21, the combination of Kelly, Marczyk and Shelton teaches wherein said first ridge and said second ridge extend from said staple cavities (Shelton: see fig. 392).  
Regarding claim 28, as shown in claim 21, the combination of Kelly, Marczyk and Shelton teaches wherein said first ridge and said second ridge are configured to engage tissue (Kelly as modified by Shelton:  the ridges of Shelton are being placed on the deck which is configured to engage tissue; therefore, the ridges will also engage tissue.  See also Shelton in para 0752 i.e. “a staple cartridge could be utilized without a tissue thickness compensator. In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”).  
Regarding claim 31, as shown in claim 21, the combination of Kelly, Marczyk and Shelton teaches wherein said first leg comprises a first face (Marczyk: see annotated fig. 13 in combination with fig. 15) and a second face (Marczyk: see annotated fig. 13 in combination with fig. 15), wherein the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the first face will be configured to move along said first wall), and wherein said second face is configured to move along said second wall of said first ridge during the staple firing stroke (the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the second face will be configured to move along said second wall).  
Regarding claim 32, as shown in claim 22, the combination of Kelly, Marczyk and Shelton teaches wherein the plurality of drives comprises a first driver configured to drive said first staple during the staple firing stroke (Kelly: para 0048).  Marczyk teaches a plurality of drivers (Marczyk: 130) for driving a plurality of staples (Marczyk: 100) wherein said drivers comprise a profile (Marczyk: see top profile of 130 in fig. 6) that is substantially the same as a bottom profile of said staples (Marczyk: see bottom profile of staples 100 in figs. 2-3, see also fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the drivers of Kelly with drivers that match the profile of the base of the staples as taught by Marczyk in order to prevent/minimize the chance of staples slipping from the top surface of the driver during firing thus reducing the chances of malformation of the staples. 
Regarding claim 24, Kelly teaches a staple cartridge (Kelly: 120), comprising: 
a deck (Kelly: 127); 
staple cavities (Kelly: 128) extending along an arcuate path (Kelly: see annotated fig. 39) between a first deck end (Kelly: see annotated fig. 39) of said deck and a second deck end (Kelly: see annotated fig. 39) of said deck; 
staples (Kelly: “staples” in para 0038) removably stored in said staple cavities; 
Kelly: 143) configured to receive a first pin (Kelly: 124) therein; 
a second aperture (Kelly: 144) configured to receive a second pin (Kelly: 125) therein; 
a slot (Kelly: 199) extending between said first aperture and said second aperture, wherein said slot is configured to receive a knife (Kelly: 126) therein.
Kelly does not describe the structure of the staples and, therefore, is silent on said first staple comprising a base defining a base plane; , wherein said base plane is orthogonal to said deck, wherein said base is movable within said base plane during a staple firing stroke, and wherein said staple firing stroke is orthogonal to said deck a first leg extending from said base; and a second leg extending from said base, wherein said first leg and said second leg define a leg plane, wherein said leg plane is orthogonal to said deck, wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke, wherein said first leg and said second leg are laterally offset said base, and wherein said base plane is offset said leg plane.
However, Marczyk teaches a first staple (Marczyk: 400) for use with a staple cartridge (Marczyk: 422); wherein said first staple comprises a base (Marczyk:  403, 406, 408 as shown in fig. 13) defining a base plane (Marczyk: see annotated fig. 13), wherein said base plane is orthogonal to a deck (Marczyk: top surface of 422 as shown in fig. 14) of the staple cartridge (Marczyk: see annotated fig. 13), wherein said base is movable within said base plane during a staple firing stroke (Marczyk: see annotated fig. 13 and figs. 14-15), and wherein said staple firing stroke is orthogonal to said deck (Marczyk: see annotated fig. 13 and figs. 14-15); a first leg (Marczyk: 404) extending from said base; and a second leg (Marczyk: 418) extending from said base, wherein said first leg and said second leg define a leg plane (Marczyk: see annotated fig. 13), wherein said leg plane is orthogonal to said deck (Marczyk: see fig. 15 in combination with annotated fig. 13), wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke (Marczyk: see figs. 14-15 in combination with annotated fig. 13), wherein said first leg and said second leg are laterally offset said base (Marczyk: see annotated fig. 13), and wherein said base plane is offset said leg plane (Marczyk: see annotated fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify staples of Kelly with staples as taught by Marczyk in order to minimize the size of the Marczyk: para 0009-0011). 
The combination of Kelly and Marczyk is silent on a first extension and a second extension extending from said deck, wherein said first extension at least partially surrounds a first said staple cavity and said second extension at least partially surrounds a second said staple cavity. 
However, Shelton teaches a staple cartridge (Shelton: 20000) comprising a deck (Shelton: 20010); staple cavities (Shelton: 20013); staples removably stored in said staple cavities (Shelton: 20030) and a first extension (Shelton: 20014 of one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) and a second extension (Shelton: 20014 of another one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) extending from said deck wherein said first extension at least partially surrounds a first said staple cavity (Shelton: see fig. 391, extension 20014 partially surrounds staples cavities 20013) and said second extension at least partially surrounds a second said staple cavity (Shelton: see fig. 391, extension 20014 partially surrounds staples cavities 20013).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the deck of Kelly with the addition of extensions around staple cavities as taught by Shelton in order to allow flex fitting of the staples in the staple cavities which improves staple retention and further allows for more consistent firing of the staples dues to the ridges acting as guides for the staples when firing (Shelton: para 0747 and 0748). 
The combination of Kelly, Marczyk and Shelton, as shown above, teaches wherein said first extension extends intermediate said first deck end and said first aperture (Kelly: see annotated fig. 39), and wherein said second extension extends intermediate said second deck end and said second aperture (Kelly: see annotated fig. 39) and wherein a first staple (Kelly: see annotated fig. 39, the associated first staple in the first staple cavity) of said staples is movable along said first extension (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398), and wherein a second staple (Kelly: see annotated fig. 39, the associated second staple in the second staple cavity) of said staples is movable along said second extension (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398), wherein said first extension comprises a first surface (Shelton: see annotated fig. 392) and a second surface (Shelton: see annotated fig. 392), and wherein an edge (Shelton: see annotated fig. 392) is defined at an intersection of said first surface and said second surface.  
Regarding claim 25, as shown in claim 24, the combination of Kelly, Marczyk and Shelton teaches the staple cartridge further comprising a plurality of drivers (Kelly: 131) configured to deploy said staples from said staple cavities.  
Regarding claim 29, as shown in claim 24, the combination of Kelly, Marczyk and Shelton teaches wherein said first extension and said second extension are configured to engage tissue (Kelly as modified by Shelton:  the ridges of Shelton are being placed on the deck which is configured to engage tissue; therefore, the ridges will also engage tissue.  See also Shelton in para 0752 i.e. “a staple cartridge could be utilized without a tissue thickness compensator. In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”).  
Regarding claim 33, as shown in claim 24, the combination of Kelly, Marczyk and Shelton teaches wherein said first leg comprises a first face (Marczyk: see annotated fig. 13) and a second face (Marczyk: see annotated fig. 13), wherein said first face is configured to move along said first surface of the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the first face will be configured to move along said first surface), and wherein said second face is configured to move along said second surface of said first extension during the staple firing stroke (the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the second face will be configured to move along said second surface).  
Regarding claim 34, as shown in claim 25, the combination of Kelly, Marczyk and Shelton teaches wherein the plurality of drives comprises a first driver (Kelly: para 0048) configured to drive said first staple during a staple firing stroke (Kelly: para 0048).  Marczyk teaches a plurality of drivers (Marczyk: 130) for driving a plurality of staples (Marczyk: 100) wherein said drivers comprise a profile (Marczyk: see top profile of 130 in fig. 6) that is substantially the same as a bottom profile of said staples (Marczyk: see bottom profile of staples 100 in figs. 2-3, see also fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the drivers of Kelly with drivers that match the profile of the base of the staples as taught by Marczyk in order to prevent/minimize the chance of staples slipping from the top surface of the driver during firing thus reducing the chances of malformation of the staples. 
Regarding claim 26, Kelly teaches a staple cartridge (Kelly: 120), comprising: 
a deck (Kelly: 127); 
Kelly: 128) extending along an arcuate path (Kelly: see annotated fig. 39) between a first end (Kelly: see annotated fig. 39) of said deck and a second end (Kelly: see annotated fig. 39) of said deck, wherein said plurality of staple cavities comprises: 
a first staple cavity (Kelly: 128, see annotated fig. 39) positioned adjacent said first end (Kelly: see annotated fig. 39), and 
a second staple (Kelly: 128, see annotated fig. 39) cavity positioned adjacent said second end (Kelly: see annotated fig. 39), 
staples (Kelly: “staples” in para 0038) removably stored in said staple cavities; 
a first hole (Kelly: 143) configured to receive a first guide (Kelly: 124) therein; 
a second hole (Kelly: 144) configured to receive a second guide (Kelly: 125) therein; and 
a slot (Kelly: 199) extending between said first hole and said second hole.
Kelly does not describe the structure of the staples and, therefore, is silent on said first staple comprising a base defining a base plane, wherein said base plane is transverse to said deck, wherein said base is movable within said base plane during a staple firing stroke, and wherein said staple firing stroke is transverse to said deck; a first leg extending from said base; and a second leg extending from said base, wherein said first leg and said second leg define a leg plane, wherein said leg plane is transverse to said deck, wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke, wherein said first leg and said second leg are offset said base, and wherein said base plane is offset said leg plane.
However, Marczyk teaches a first staple (Marczyk: 400) for use with a staple cartridge (Marczyk: 422); wherein said first staple comprises a base (Marczyk:  403, 406, 408 as shown in fig. 13) defining a base plane (Marczyk: see annotated fig. 13), wherein said base plane is transverse to a deck (Marczyk: top surface of 422 as shown in fig. 14) of the staple cartridge (Marczyk: see annotated fig. 13), wherein said base is movable within said base plane during a staple firing stroke, and wherein said staple firing stroke is transverse to said deck (Marczyk: see annotated fig. 13 and fig. 15-15); a first leg (Marczyk: 404) extending from said base; and a second leg (Marczyk: 418) extending from said base, wherein said first leg and said second leg define a leg plane (Marczyk: see annotated fig. 13), wherein said leg plane is transverse to said deck (Marczyk: see fig. 15 in combination with annotated fig. 13), wherein said first leg and said second leg are movable within said leg plane during the staple firing stroke (Marczyk: see fig. 15 in combination with annotated fig. 13), wherein said first leg and said second leg are offset said base (Marczyk: see annotated fig. 13), and wherein said base plane is offset said leg plane (Marczyk:  see annotated fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify staples of Kelly with staples as taught by Marczyk in order to minimize the size of the staple and staple cartridge which in turn allows the surgical stapler to be used in smaller surgical sites (Marczyk: para 0009-0011). 
The combination of Kelly and Marczyk is silent on wherein a first projection extends from said first staple cavity, and wherein said first projection partially surrounds said first staple cavity; wherein said first projection comprises a first surface and a second surface, and wherein an edge is defined at an intersection of said first surface and said second surface; and wherein a second projection extends from said second staple cavity, and wherein said second projection partially surrounds said second staple cavity, wherein a first projection extends from said first staple cavity, and wherein said first projection partially surrounds said first staple cavity; and wherein a second projection extends from said second staple cavity, and wherein said second projection partially surrounds said second staple cavity.
However, Shelton teaches a staple cartridge (Shelton: 20000) comprising a deck (Shelton: 20010); staple cavities (Shelton: 20013); staples removably stored in said staple cavities (Shelton: 20030) and a first projection (Shelton: 20014 of one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) that extends form said deck and wherein said first projection partially surrounds said first staple cavity (Shelton: see fig. 391, extension 20014 partially surrounds staples cavities 20013) wherein said first projection comprises a first surface (Shelton: see annotated fig. 392) and a second surface (Shelton: see annotated fig. 392), and wherein an edge (Shelton: see annotated fig. 392) is defined at an intersection of said first surface and said second surface; and a second projection (Shelton: 20014 of another one of the cavities as shown in fig. 391, and para 0752 “In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”) extending from said deck and wherein said second projection Shelton: see fig. 391, extension 20014 partially surrounds staples cavities 20013).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the deck of Kelly with the addition of extensions around staple cavities as taught by Shelton in order to allow flex fitting of the staples in the staple cavities which improves staple retention and further allows for more consistent firing of the staples dues to the ridges acting as guides for the staples when firing (Shelton: para 0747 and 0748). 
The combination of Kelly, Marczyk and Shelton, as shown above, teaches wherein said first hole is positioned closer to a center of said arcuate path than said first projection (Kelly: see annotated fig. 39), and wherein said second hole is positioned closer to said center of said arcuate path than said second projection (Kelly: see annotated fig. 39) and wherein a first staple (Kelly: see annotated fig. 39, the associated first staple in the first staple cavity) of said staples is movable along said first projection (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398), wherein a second staple (Kelly: see annotated fig. 39, the associated second staple in the second staple cavity) of said staples is movable along said second projection (Shelton: para 0747 i.e. “In various embodiments, each deck aperture 20013 can comprise guide slots or grooves 20015 at the proximal and distal ends thereof which can be configured to slidably receive the legs 20032 of a staple 20030 therein” and para 0248 which teaches lateral and longitudinal movement of staples is prevent while allowing movement of the staples along a deployment axis toward the anvil (i.e. the guides 20015 and ridges 20014 that define the guides 20015 allows slidable axial movement of the staples. See also figs. 400-401 and figs. 397-398).
Regarding claim 27, as shown in claim 26, the combination of Kelly, Marczyk and Shelton teaches the staple cartridge further comprising a plurality of drivers (Kelly: 131) configured to deploy said staples from said staple cavities.  
Regarding claim 30, as shown in claim 26, the combination of Kelly, Marczyk and Shelton teaches wherein said first projection and said second projection are configured to engage tissue (Kelly as modified by Shelton:  the ridges of Shelton are being placed on the deck which is configured to engage tissue; therefore, the ridges will also engage tissue.  See also Shelton in para 0752 i.e. “a staple cartridge could be utilized without a tissue thickness compensator. In at least one such embodiment, the tips of the staple legs 20032 may not extend above the staple guides 20014 of the deck 20010.”).  
Regarding claim 35, as shown in claim 26, the combination of Kelly, Marczyk and Shelton teaches wherein said first leg comprises a first face (Marczyk: see annotated fig. 13) and a second face (Marczyk: see annotated fig. 13), wherein said first face is configured to move along said first surface of said first projection during a staple firing stroke (the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the first face will be configured to move along said first surface), and wherein said second face is configured to move along said second surface of said first projection during the staple firing stroke (the combination of Kelly, Marczyk and Shelton:  Shelton describes in para 0748 “the sidewalls of the guide slots can be configured such that the legs 20032 of the staples 20030 are closely received therebetween” and therefore when combined with Kelly and Marczyk, the legs 404, 418 of Marczyk will also be closely received within the guide slots and therefore the second face will be configured to move along said second surface).  
Regarding claim 36, as shown in claim 27, the combination of Kelly, Marczyk and Shelton teaches wherein the plurality of drives comprises a first driver configured to drive said first staple during the staple firing stroke (Kelly: para 0048).  Marczyk teaches a plurality of drivers (Marczyk: 130) for driving a plurality of staples (Marczyk: 100) wherein said drivers comprise a profile (Marczyk: see top profile of 130 in fig. 6) that is substantially the same as a bottom profile of said staples (Marczyk: see bottom profile of staples 100 in figs. 2-3, see also fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the drivers of Kelly with drivers that match the profile of the base of the staples as taught by Marczyk in order to prevent/minimize the chance of staples slipping from the top surface of the driver during firing thus reducing the chances of malformation of the staples. 

Response to Arguments
Applicant’s arguments filed on 11/11/2021 have been fully considered:
Applicant’s arguments regarding drawing objections in the last Office Action are persuasive, therefor all drawing objections have been withdrawn.
Applicant's arguments with respect to claims 21, 24 and 26 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731